Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 1 of 11 Page ID #:25846



   1   JEROME J. SCHLICHTER (SBN 054513)
       jschlichter@uselaws.com
   2   NELSON G. WOLFF (admitted pro hac vice)
       nwolff@uselaws.com
   3   MICHAEL A. WOLFF (admitted pro hac vice)
       mwolff@uselaws.com
   4   KURT C. STRUCKHOFF (admitted pro hac vice)
       kstruckhoff@uselaws.com
   5   SCHLICHTER, BOGARD & DENTON LLP
       100 South Fourth Street, Suite 1200
   6   St. Louis, MO 63102
       Telephone: (314) 621-6115
   7   Facsimile: (314) 621-5934
       Lead Counsel for All Plaintiffs
   8
       WILLIAM A. WHITE (SBN 121681)
   9   wwhite@hillfarrer.com
       HILL, FARRER & BURRILL LLP
  10   One California Plaza, 37th Floor
       300 South Grand Avenue
  11   Los Angeles, CA 90071-3147
       Telephone: (213) 620-0460
  12   Facsimile: (213) 620-4840
       Local Counsel for Plaintiffs
  13
  14
                     IN THE UNITED STATES DISTRICT COURT
  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
        CLIFTON W. MARSHALL, et al.,         Case No. 16-CV-6794 AB (JCx)
  17
  18                           Plaintiffs,   MEMORANDUM IN OPPOSITION
        v.                                   TO DEFENDANTS’ MOTION IN
  19                                         LIMINE TO EXCLUDE CERTAIN
  20    NORTHROP GRUMMAN                     FACT WITNESS TESTIMONY
        CORPORATION, et al.,
  21                                         Date: October 4, 2019
  22                           Defendants.   Time: 11:00 a.m.
                                             Courtroom 7B – 7th Floor
  23
  24                                         Hon. André Birotte Jr.
  25
  26
  27
  28
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 2 of 11 Page ID #:25847



   1                                       BACKGROUND

   2       In In re Northrop Grumman Corp. ERISA Litigation, No. 06-6213 AB (JCx)

   3   (Grabek), this Court conducted a partial trial of the claims of participants in the

   4   Northrop Grumman Savings Plan, the same Plan that is at issue here, over unlawful

   5   payments to Northrop. This case is related to Grabek because both cases concern

   6   allegations of prohibited transactions and fiduciary breach from the payment to

   7   Northrop of assets out of the same Plan. See, e.g., Grabek Doc. 802 at 2:16–23.

   8   Grabek concerned the payments that occurred through May 11, 2009. Id., Doc. 790-

   9   1 at 4–5 (3:24–4:11). This case concerns the payments that continued to be paid

  10   from September 9, 2010 through 2015. Marshall Doc. 1 at 13–15, Doc. 4, Doc.

  11   130.

  12       The Defendants in Grabek included the Plan Administrative Committee and

  13   certain members of that Committee. Grabek Doc. 733 at 3 (March 8, 2017).1 The

  14   Defendants in this case include the same Administrative Committee, the Plan’s

  15   Investment Committee, the members of each of those Committees during the time

  16   in question, and Northrop Grumman. Marshall Doc. 132 at 7–14. The Defendants

  17   in both cases have been represented by the same counsel.

  18          On August 2, 2019, in accordance with the schedule agreed to by the parties,

  19   Plaintiffs provided Defendants their initial witness list and designation of

  20   deposition and trial testimony they intended to offer at trial. Doc. 272-3 at 4–6 (ex.

  21   C); Doc. 272-4 at 4–14 (ex. D). Plaintiffs designated the same Northrop executives

  22   and consultant who were witnesses in Grabek, including Dennis Wootan, Ryan

  23   Hamlin, Christopher Ranieri, Jeffrey Krynski, John Michael Hateley, Maria

  24   Norman, Rose Mary Abelson, and Andrew Ward. Doc. 272-3 at 5–6. Plaintiffs also

  25   provided Defendants their designations of the testimony of those witnesses, some of

  26   which included Rule 30(b)(6) testimony on behalf of the Administrative and

  27      1
           Northrop Grumman and the Investment Committee were also parties, but were
  28   later dismissed. Grabek Doc. 359, Doc. 606 at 65.

       CASE NO. 16-CV-6794 AB (JCX)                -1-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                     FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 3 of 11 Page ID #:25848



   1   Investment Committees. Doc. 272-4 at 11–14. The deposition designations are the

   2   same designations that Plaintiffs provided in Grabek, with limited exceptions.

   3   Declaration of Kurt Struckhoff, ¶ 2, ex. 1.

   4       All of these witnesses and testimony provide background on the how the system

   5   was established whereby Northrop provided putative services to the Plan and

   6   received payments of Plan assets, which Plaintiffs contend was in fact just

   7   transferring of corporate expenses to the employees’ retirement plan and in

   8   violation of the detailed procedures established by Administrative Services

   9   Agreements (ASAs) to avoid ERISA prohibited transactions that the Committees

  10   established upon advice of counsel during the time in question in Grabek, but did

  11   not follow during the time in question in Grabek or in Marshall, and did not

  12   terminate until the time at issue in Marshall. Wootan (a former Northrop executive)

  13   was the secretary of the Administrative Committee. Hamlin was and is Northrop’s

  14   corporate director of investments. Ranieri was Northrop’s Director of Benefits

  15   Accounting. Krynski was the agent of the consulting firm (Gildner, later TPI) that

  16   Northrop hired to provide an administrative cost benchmarking study. Hateley was

  17   Northrop’s corporate vice president and member of the Administrative Committee.

  18   Norman was Northrop’s Corporate Director of Benefits Strategy & Design.

  19   Abelson was a member of the Investment Committee. Ward was Northrop’s

  20   Corporate Director of Investments. The defendants-fiduciaries in Grabek

  21   designated six of these individuals as their own trial witnesses. Grabek Doc. 683 at

  22   5–7 (Hateley, Hamlin, Wootan, Krynski, Ranieri, Norman). Hatelely, Wootan,

  23   Hamlin, and Abelson were defendants in Grabek. Defendants concede Hamlin is a

  24   properly designated witness, because they intend to use him as a witness

  25   themselves at trial. Marshall Doc. 271 at 5 (2:27–28).

  26       The establishment of procedures on advice of counsel to avoid ERISA

  27   prohibited transactions in the payment of Plan assets to Northrop and the failure to

  28   follow those procedures even though they were still in effect during the time at
       CASE NO. 16-CV-6794 AB (JCX)              -2-      MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                  FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 4 of 11 Page ID #:25849



   1   issue in Marshall is clearly relevant to the Marshall Plaintiffs’ claims that those

   2   payments were prohibited and in breach of Defendants’ fiduciary duties. See

   3   Marshall Doc. 274 at 7–14.

   4        Defendants are trying to keep that evidence out of this case. Their motion in

   5   limine provides no basis for doing so.

   6   I.      There is no basis for excluding this testimony under Rule 37(c)(1).

   7        Defendants seek to bar the testimony of Ranieri, Krynski, Hateley, Abelson, and

   8   Ward at trial because these individuals (all Northrop executives) were not listed in

   9   Plaintiffs’ Rule 26(a)(1)(A)(i) disclosures. Plaintiffs did not identify these witnesses

  10   in this case because Defendants already knew that these witnesses (most of whom

  11   are Northrop executives and Committee members) had information concerning the

  12   payment of Plan assets to Northrop that were at issue in Grabek, and which

  13   continued in this case. Redesignating these individuals in Rule 26(a)(1)(A)(i)

  14   disclosures in this case would have been superfluous because Defendants already

  15   knew these individuals had discoverable information. In fact, they were almost

  16   entirely Defendants’ own witnesses in Grabek and four were defendants.

  17        Even if the Court were to consider that a violation of Rule 26(a)(1)(A)(i), the

  18   Court cannot bar the use of those witnesses under Rule 37(c)(1) if the failure to

  19   disclose was substantially justified or harmless. Yeti by Molly, Ltd. v. Deckers

  20   Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). In making that determination,

  21   the Court considers: (1) prejudice or surprise to Defendants; (2) Defendants’ ability

  22   to cure the prejudice; (3) the likelihood of disruption of the trial; and (4) bad faith

  23   or willfulness involved in not timely disclosing the evidence. Muhammad v. Target

  24   Corp., No. 17-8977-CAS, 2019 WL 2122983, at *2 (C.D. Cal. May 13, 2019)

  25   (quoting Lanard Toys Ltd. v. Novelty, Inc., 375 Fed. Appx. 705, 713 (9th Cir. 2010)

  26   (citing David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003)). Those factors

  27   show that Plaintiffs’ nondisclosure was substantially justified or harmless.

  28        1. All of these witnesses are former Northrop executives who participated in the
       CASE NO. 16-CV-6794 AB (JCX)                -3-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                     FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 5 of 11 Page ID #:25850



   1   administration of the Plan (or a consultant hired by Northrop to review

   2   administrative expenses) and were designated as trial witnesses in Grabek.

   3   Defendants knew these individuals participated in the pre-Marshall scheme to

   4   deliver Plan assets to Northrop as putative payments for administrative services,

   5   which scheme continued during the time at issue in Marshall, or in the case of

   6   Krynski informed Northrop of its excessive administrative expenses. Defendants

   7   cannot honestly claim they are surprised or prejudiced by the failure to identify

   8   these individuals in Plaintiffs’ Rule 26(a)(1)(A)(i) disclosures.

   9       Defendants knew Plaintiffs intended to use evidence from Grabek in this case,

  10   because the Marshall Plaintiffs intervened in Grabek to modify the protective order

  11   in that case to allow the Marshall Plaintiffs to use in their case documents produced

  12   in Grabek. See Grabek Doc. 802 (Order Granting Pla. Mot. To Intervene & Modify

  13   The Protective Order, Oct. 24, 2017). In fact, Defendants themselves have

  14   identified numerous Grabek documents as trial exhibits they intend to use in this

  15   case. Marshall Doc. 270 at 82–85 (exs. 837, 839–64). If Defendants contend that

  16   documents from the Grabek time period are relevant to the issues in Marshall, they

  17   cannot be surprised that their own executives and consultants who dealt with those

  18   documents and were identified as such in Grabek would be called as witnesses in

  19   Marshall. Defendants’ same attorneys attended the depositions and trial that

  20   Plaintiffs want to use here. They did not need a Rule 26(a)(1)(A)(i) disclosure to

  21   discover these witnesses and the testimony they would provide in this case.

  22       Defendants own case states that the purpose of the Rule 26(a)(1)(A)(i)

  23   disclosure is to provide the party-opponent “a reasonable opportunity to pursue

  24   discovery of these witnesses.” Obesity Research Institute, LLC v. Fiber Research

  25   Int’l, LLC, No. 15-0595, 2016 WL 1394280, at *2 (S.D. Cal. Apr. 8, 2016).

  26   Defendants had that opportunity (and exploited that opportunity in Grabek) because

  27   they knew who these witnesses were and what these witnesses know about

  28   Northrop’s unlawful payments. See id. at *3 (denying exclusion of undisclosed
       CASE NO. 16-CV-6794 AB (JCX)               -4-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                    FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 6 of 11 Page ID #:25851



   1   witnesses who the defendant knew how to contact and learn what they might say

   2   regarding the issues in the case).

   3       2. There is no prejudice for Defendants to cure. Defendants already had the

   4   deposition and trial transcripts of these witnesses long before this case was filed and

   5   Plaintiffs designated the portions of those transcripts they want to use on August 2,

   6   which were the same designations that the Grabek plaintiffs made. Defendants have

   7   better access to these witnesses than Plaintiffs to obtain any further information

   8   they might want. Defendants already had prepared these witnesses for deposition

   9   and trial in Grabek. There is no prejudice like that shown in Biltmore, in which the

  10   late designation of a witness to authenticate new documents would require the

  11   modification of both parties’ expert witness reports and disrupt the trial setting.

  12   Biltmore Assocs., L.L.C. as Trustee for Visitalk Creditors’ Trust v. Thimmesch, No.

  13   02-2405, 2008 WL 11441978, at *3 (D. Ariz. Feb. 8, 2008).

  14       3. Even if Plaintiffs are able to subpoena these witnesses for trial (Defendants

  15   refuse to produce them voluntarily), there is no likelihood of disruption of the trial,

  16   especially since Plaintiffs already designated these individuals as their trial

  17   witnesses. If Plaintiffs are not able to compel the witnesses’ appearance, presenting

  18   the designated testimony of those witnesses will not disrupt the trial at all.

  19       4. Plaintiffs did not act in bad faith or willfully. As indicated above, they did not

  20   designate these individuals in their Rule 26(a)(1)(A)(i) disclosures because

  21   Defendants already knew about these witnesses and these individuals and their

  22   deposition testimony were designated in Grabek (two of them testified at trial).

  23   Because listing these individuals as trial witnesses and designating their testimony

  24   for use at trial could not have surprised Defendants, Plaintiffs had nothing to gain

  25   by failing to identify these witnesses in their Rule 26(a)(1)(A)(i) disclosures.

  26       Proof that Defendants fully expected documents and witnesses from Grabek to

  27   be used in Marshall regarding the same conduct that continued during a later period

  28   without the need for a Rule 26(a)(1)(A) disclosure is shown by the fact that
       CASE NO. 16-CV-6794 AB (JCX)                -5-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                     FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 7 of 11 Page ID #:25852



   1   Defendants themselves designated numerous documents from Grabek as trial

   2   exhibits in Marshall. Doc. 270 at 82–85 (exs. 837, 839–64). Defendants did not

   3   identify any of those documents in their Rule 26(a)(1)(A)(ii) disclosures.

   4   Struckhoff Decl. ¶ 3, Ex. 2 at 5–6 (amended disclosures). Defendants thus concede

   5   that identifying Grabek documents and witnesses was not necessary under Rule

   6   26(a)(1)(A).

   7         For all of these reasons, Defendants motion to exclude the testimony of Ranieri,

   8   Krynski, Hateley, Abelson, and Ward under Rule 37(c)(1) is unfounded and should

   9   be rejected.

  10   II.        There is no other basis for excluding this testimony.

  11         Defendants seek to exclude the designated portions of the deposition and trial

  12   testimony of Northrop’s executives and consultant on the grounds that Plaintiffs

  13   violated an order in Grabek regarding the Grabek protective order, because these

  14   witnesses may be available at trial, and because the testimony is hearsay. None of

  15   these arguments have merit.

  16         A.     The Grabek order did not require the designation of testimony and did

  17                not purport to restrict what could be used as evidence in Marshall.

  18         Defendants claim that use of Grabek testimony is “procedurally improper”

  19   because Plaintiffs did not identify these transcript portions in accordance with the

  20   Court’s order in Grabek (Doc. 802). The Court in Grabek did not order the

  21   Marshall Plaintiffs to identify testimony as a condition to using that testimony in

  22   Marshall. Instead, the Court ordered Plaintiffs to identify only the documents

  23   produced in Grabek that were subject to the Grabek protective order. Grabek Doc.

  24   802 at 1–3, 8:4–8 (“The Court ORDERS Plaintiff to advise Defendants of the

  25   documents it seeks within ninety (90) days of the issuance of this order. The parties

  26   shall attempt to resolve any disputes regarding the documents identified by meeting

  27   and conferring prior to bringing any such disputes to the Court’s attention.”)

  28   (emphasis added). Plaintiffs were not obligated by the Order to identify Grabek
       CASE NO. 16-CV-6794 AB (JCX)                -6-      MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                    FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 8 of 11 Page ID #:25853



   1   testimony they intended to use at trial in Marshall.

   2       The Grabek order did not and could not control what could be used as evidence

   3   at trial in Marshall. It, thus, was not an order to provide discovery under Rule

   4   37(b)(2)(A)(ii). Defendants’ reliance on the one-page page order in PeerMusic, III,

   5   Ltd. v. LiveUniverse, Inc., No. 09-6160-GW, 2011 WL 684610, at *1 (C.D. Cal.

   6   Feb. 17, 2011), is inapt because the magistrate’s report and recommendation which

   7   that order adopted concerned repeated failures by a party to comply with orders

   8   compelling discovery responses and sanctions. PeerMusic, No. 09-6160-GW

   9   (PLAx), Doc. 161 at 10:3–12:11, 18:9–13 (Jan. 26, 2011). That does not apply here.

  10      B.     The availability of these witnesses has not yet been determined.

  11       Defendants claim that Wootan, Krynski, Hateley, Abelson, and Ranieri are all

  12   subject to subpoena and available at trial. (They do not, of course, offer to produce

  13   those witnesses themselves.) That is not true as to Hatelely and Abeslon. Struckhoff

  14   Decl. ¶ 5. A witness is unavailable if Plaintiffs have not been able, by process or

  15   other reasonable means, to procure the witness’s attendance at trial. Fed. R. Evid.

  16   804(a)(5)(A). Plaintiffs need only make a “good faith effort” to procure the

  17   witness’s presence. United States v. Olafson, 213 F.3d 435, 441 (9th Cir. 2000)

  18   (quoting United States v. Winn, 767 F.2d 527, 530 (9th Cir. 1985)); United States v.

  19   Vallejo, 974 F.2d 1344 (9th Cir. 1992) (refusal to comply with subpoena deemed

  20   sufficient); Murray v. Toyota Motor Distributors, Inc., 664 F.2d 1377, 1380 (9th

  21   Cir. 1982) (witness residing “beyond the reach of a subpoena from the district

  22   court” is unavailable). Plaintiffs are in the process of serving trial subpoenas on

  23   those witnesses. Struckhoff Decl. ¶ 4. Their availability has not yet been

  24   determined.

  25      C.     The designated testimony is not excludable hearsay.

  26       Defendants’ third argument is difficult to understand. They appear to argue that

  27   the designated testimony is inadmissible hearsay only as to the individual members

  28   of the Administrative and Investment Committees (“the individual Defendants”),
       CASE NO. 16-CV-6794 AB (JCX)               -7-         MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                      FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 9 of 11 Page ID #:25854



   1   conceding it is admissible against the Administrative and Investment Committees

   2   and Northrop. They appear to contend that, although this evidence is admissible to

   3   prove the liability of the Committees, it would not be sufficient to prove the

   4   liability of the members of those Committees. See Doc. 271 at 11 (8:28). That does

   5   not make any sense and the lone district court case they cite does not support them.2

   6          Defendants’ hearsay arguments also are unfounded. The Grabek testimony is

   7   not hearsay if the witness is unavailable and if the testimony is “offered against a

   8   party who had—or, in a civil case, whose predecessor in interest had—an

   9   opportunity and similar motive to develop it by direct, cross-, or redirect

  10   examination.” Fed. R. Evid. 804(b)(1). The Defendants in Grabek and Marshall

  11   were and are represented by the same attorneys. The Plan’s Administrative

  12   Committee is the same defendant in both cases. Those same attorneys attended the

  13   depositions and trials at which the testimony was transcribed and had full

  14   opportunity to address the proffered testimony through their own examination.

  15   They clearly had exactly the same motive in both cases: to disprove Plaintiffs’

  16   claim that the Plan fiduciaries unlawfully delivered Plan assets to Northrop as

  17   putative payment for administrative services.

  18       The Grabek Defendants clearly are the predecessors in interest of the Marshall

  19   Defendants because both groups of Defendants are alleged to be the Plan fiduciaries

  20   responsible for the unlawful payments to Northrop, albeit at different times. “[T]he

  21   term ‘predecessor in interest’ does not invoke the common law concept of privity

  22   but rather sets out a more forgiving standard.” Volland-Golden v. City of Chicago,

  23   89 F. Supp. 3d 983, 987 (N.D. Ill. 2015) (citations omitted). The question is

  24   “whether the two parties had roughly commensurate stakes in the outcome of their

  25
  26      2
          Hook v. Regents of Univ. of Cal., No. 05-356, 2007 WL 9705919, at *5 (D.
  27   N.M. Mar. 29, 2007), concerned summary judgment opposition affidavits that the
       court noted contained hearsay and other inadmissible statements, but did not
  28   specifically decide what was admissible against which defendant.
       CASE NO. 16-CV-6794 AB (JCX)               -8-      MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                   FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 10 of 11 Page ID #:25855



    1   respective proceedings[.]” Id.

    2       Here, the same fiduciaries of the same Plan, albeit different individuals at

    3   different times (the same Administrative Committee at all times) have nearly

    4   identical stakes in the outcome of their respective proceedings—proving that they

    5   qualified for a prohibited transaction exemption or did not breach their fiduciary

    6   duties by delivering Plan assets to Northrop. The difference in time period between

    7   the two fiduciary groups has no effect on their equally strong interest in disproving

    8   Plaintiffs’ claims and proving their own affirmative defenses. The “underlying

    9   issues” and “context” of Grabek and Marshall are nearly identical, but for different

   10   time periods, and thus satisfy the predecessor in interest requirement. Id. at 988

   11   (quoting United States v. Salerno, 505 U.S. 317, 326 (1992) (Blackmun, J.,

   12   concurring); see also United States v. Duenas, 691 F.3d 1070, 1087 (9th Cir. 2012)

   13   (quoting same); Hynix Semiconductor Inc. v. Rambus Inc., 250 F.R.D. 452, 458

   14   (N.D. Cal. 2008). The two cases have a “substantial identity of issues” and “the

   15   presence of an adversary with the same motive to cross-examine the deponent” or

   16   trial witness. Hub v. Sun Valley Co., 682 F.2d 776, 778 (9th Cir. 1982). The Grabek

   17   testimony clearly satisfies the requirements of Rule 804(b)(1).

   18       The testimony also satisfies Federal Rule of Evidence 807(a). United States v.

   19   Sanchez-Lima, 161 F.3d 545, 547 (9th Cir. 1998) (admitting videotaped testimony

   20   under residual exception); United States v. Marchini, 797 F.2d 759, 764 (9th Cir.

   21   1986) (admitting grand jury testimony under former Rule 804(d)(5)); Taylor v.

   22   Fairfield Resorts, Inc., No. 07-1602, 2009 WL 5195973, at *6 (D. Nev. Dec. 23,

   23   2009) (employee’s testimony admissible under Rule 807). Because the testimony

   24   was given under oath at deposition or trial (which Defendants’ same attorneys

   25   attended with the same purpose of fighting similar claims), it has equivalent

   26   circumstantial guarantees of trustworthiness as live testimony. Fed. R. Evid.

   27   807(a)(1). The testimony is offered as evidence of the material facts concerning the

   28   ASAs and the Plan fiduciaries’ failure to comply with them, the nature and value of
        CASE NO. 16-CV-6794 AB (JCX)               -9-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                     FACT WITNESS TESTIMONY
Case 2:16-cv-06794-AB-JC Document 285 Filed 09/13/19 Page 11 of 11 Page ID #:25856



    1   the services Northrop provided, and the manner by which Northrop was paid Plan

    2   assets. Fed. R. Evid. 807(a)(2). The testimony of these witnesses who engaged in

    3   these transactions at the time they occurred is more probative on these points than

    4   any other evidence that Plaintiffs can obtain through reasonable efforts, because no

    5   one else knows these facts. Fed. R. Evid. 807(a)(3). Admitting this testimony will

    6   serve the purposes of the rules of evidence and the interests of justice because they

    7   are the same testimony that was being offered into evidence in Grabek and concern

    8   the same pattern of conduct at a later time, in Marshall.

    9       In addition, this testimony is admissible at least against Northrop and the

   10   Committees regardless of witness availability because they are statements of

   11   Northrop executives in their official capacities or as representatives of the

   12   Committees, who were authorized by Northrop or the Committees to make those

   13   statements, and who at least the Administrative Committee and Defendants

   14   Hateley, Wootan, Hamlin, and Abelson manifested were truthful because they

   15   designated these individuals as their own witnesses in Grabek. Fed. R. Evid.

   16   801(d)(2)(A)–(C); Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993, 999

   17   (9th Cir. 2019); Movie 1 & 2 v. United Artists Commc’ns, Inc., 909 F.2d 1245,

   18   1249–50 (9th Cir. 1990).

   19                                      CONCLUSION

   20       The Court should deny Defendants’ motion.

   21
        September 13, 2019               Respectfully submitted,
   22
   23                                    By: /s/ Michael A. Wolff
                                         Michael A. Wolff (pro hac vice)
   24                                    SCHLICHTER, BOGARD & DENTON LLP
   25                                    Lead Counsel for Plaintiffs
   26
   27
   28
        CASE NO. 16-CV-6794 AB (JCX)              -10-       MEM. IN OPP. TO MOT. IN LIMINE RE
                                                                     FACT WITNESS TESTIMONY
